 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
     JERRY GEORGE WOOD JR,
 9
                              Plaintiff,                 CASE NO. C18-983-MJP-BAT
10
         v.                                              ORDER DENYING DEFENDANTS’
11                                                       MOTION TO STRIKE AND
     KEVIN YOUNG, et al.,                                GRANTING PLAINTIFF’S
12                                                       REQUEST TO WITHDRAW
                              Defendant.                 MOTION
13

14
              Defendant moves to strike plaintiff’s surreplies (Dkts. 91, 93) filed in response to
15
     defendants’ motion to dismiss. Dkt. 95. Defendants’ motion (Dkt. 95) is DENIED. The Court
16
     has also considered the document entitled “motion to introduce additional pertinent evidence”
17
     (Dkt. 97) and the clerk is directed to terminate the motion on the docket. The court will
18
     consider all the pleadings submitted with respect to defendants’ motion to dismiss and issue a
19
     report and recommendation shortly.
20
              Plaintiff also filed a motion to dismiss defendant Kevin Young (Dkt. 92) but
21
     subsequently filed a “motion to strike” his motion to dismiss (Dkt. 94). The Court construes this
22
     as a request to withdraw plaintiff’s motion to dismiss defendant Kevin Young (Dkt. 92).
23
     Plaintiff’s request is granted and the Clerk is directed to mark plaintiff’s motion to dismiss

     ORDER DENYING DEFENDANTS’ MOTION
     TO STRIKE AND GRANTING PLAINTIFF’S
     REQUEST TO WITHDRAW MOTION - 1
 1   defendant Kevin Young (Dkt. 92) as withdrawn and terminate the motion on the docket.

 2         DATED this 12th day of July, 2019.

 3

 4                                                      A
                                                   BRIAN A. TSUCHIDA
 5                                                 United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING DEFENDANTS’ MOTION
     TO STRIKE AND GRANTING PLAINTIFF’S
     REQUEST TO WITHDRAW MOTION - 2
